PER CURIAM.
Petitioner contends the trial judge’s orders departed from the essential requirements of law on two grounds: (1) in denying her request for discovery of a certain document, and (2) in holding that the doc*681ument and any testimony concerning it will be inadmissible at trial.
We deny the petition; however, as to the second ground relating to admissibility of evidence at trial, our denial is without prejudice to petitioner raising the issue on appeal, if any, from a final judgment.
SCHEB, A.C.J., and LEHAN and HALL, JJ., concur.